DETAILED ACTION
	This final office action is in response to communications filed on 2/11/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barkley, US Patent Application Publication no. 2010/0157672 and Shim et al., US Patent no. 9,384,846 [Shim], in view of Sutardja, US Patent Application Publication no. 2008/01590191.

Regarding claims 1, 8 and 15, Barkley discloses a memory system comprising: 
at least one memory device [memory device, paragraph 0025]; and 
a processing device, operatively coupled with the at least one memory device, the processing device to: 

determine a temperature difference between a current temperature associated with the memory cell and a baseline temperature of the memory system; identify a temperature compensation value specific to the first segment of the memory system and based on specific characteristics of the segment formed during fabrication of the memory device, the temperature compensation value corresponding to the temperature difference; and adjust, based on an amount represented by the temperature compensation value, an access control voltage applied to the memory cell [memory device includes a temperature compensated wordline voltage supply circuit which includes a temperature compensation resistor which modifies a reference voltage output (as a function of temperature) by an amount which closely follows the wordline memory cell threshold voltage change as a function of temperature, paragraphs 0035 and 0049.  The wordline memory cell threshold voltage change as a function of temperature is determined by measuring a recording threshold voltages of the memory cell at different temperatures, paragraph 0077.  The measured values inherently are based on specific characteristics of the segment formed during fabrication of the memory device].
	Barkley does not disclose that different segments of the memory device have their own corresponding temperature compensation values.  Like Barkley, Shim discloses a memory device that uses temperature compensation to ensure reliability of 
	Barkley and Shim disclose that the temperature compensation values for each chip are stored on each of the chips and not at a memory controller.  Sutardja discloses a memory device including a memory controller that controls operating parameters of a plurality of memory chips [paragraphs 0152-0159].  Specifically, Sutardja recognizes that it would be advantageous to locate operating parameter control circuitry centrally at the memory controller instead of at each memory chip in order to simplify the fabrication of the memory chips [paragraph 0153].  Since it was known in the art before the effective filing date of the claimed invention to locate memory chip operating parameter control circuitry centrally at a memory controller instead of at each memory chip of a memory device, it would have been obvious to one of ordinary skill in the art to store temperature compensation values for each memory chip in Barkley and Shim centrally at the memory controller instead of at each individual memory chip in order to simplify fabrication of the memory chips [Sutardja, paragraph 0153].  

	Regarding claims 3, 10 and 17, Shim further discloses that the current temperature associated with the memory cell comprises at least one of a temperature of the semiconductor die, an operating temperature of the memory system, or an ambient temperature [column 6, lines 45-58 and column 9, lines 7-17]. 
	Regarding claims 4, 11 and 18, Barkley further discloses that the memory cell comprises a multi-level memory cell and is configured to store a voltage at one of a plurality of voltage levels, each of the plurality of voltage levels representing a different logical data value [paragraphs 0062-0067].
	Regarding claims 5, 12, and 19, Barkley further discloses that the data access request comprises a program request [0064 and 0068-0070].
	Regarding claims 6, 13, and 20, Barkley further discloses that the data access request comprises a read request, and wherein the processing device is further to: measure an amount of current flow through the memory cell upon applying the access control voltage, as adjusted by the amount represented by the temperature compensation value, to a control gate of the memory cell; determine one of the plurality of voltage levels from the amount of current flow; and determine a logical data value corresponding to the one of the plurality of voltage levels [0066-0069].
	Regarding claims 7 and 14, Barley further discloses that the processing device is further to determine the temperature compensation value specific to the first segment of .

Response to Arguments
Applicant's arguments filed 2/11/21 have been fully considered but they are not persuasive.
Applicant argues that the combination of Barkley, Shim and Sutardja does not disclose all limitations of the claims because Barkley does not disclose different temperature compensation values that are based on specific characteristics of a plurality of segments formed during fabrication of the at least memory device.  As described in the above claim rejections, Barkley is not relied on to disclose different temperature compensation values for each of a plurality of segments of a memory 
Applicant further argues that the combination of Barkley, Shim and Sutardja does not disclose accessing a data structure storing a plurality of temperature compensation values, each corresponding to one of the plurality of memory segments of the memory 
Applicant further argues that adequate motivation to combine Sutardja with Barkley and Shim has not been provided because the given motivation was the result of hindsight reasoning.  Examiner disagrees.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The knowledge 
The current rejections are respectfully maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        March 1, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Barkley and Shim were previously cited.